Niemeyer, J., dissents. I agree that the recitals in the judgment order relating to ‘ ‘ further provisions of said decree” are uncertain and indefinite, but do not agree that the order should for that reason be reversed. Stripped of all references to “further provisions of said decree” the order clearly and specifically adjudges the defendant guilty of contempt for his wilful refusal to pay $1,200 to plaintiff and commits him to the county jail for a period not to exceed six months, unless he shall sooner purge himself of the contempt by paying the $1,200 to plaintiff, or unless he shall sooner be discharged by due process of law. The judgment order, so modified, is valid. This is a civil contempt and the imprisonment imposed is not punitive but coercive. Wilson v. Prochnow, 359 Ill. 148, 151. The directory provisions of the decree to pay alimony and solicitor’s fees, deliver furniture and surrender possession of the flat are distinct and severable and the court was authorized to coerce compliance with each provision by imprisonment. The failure of the court, therefore, to properly adjudge by apt language the defendant to be in contempt of court for wilful refusal to obey provisions of the decree, other than those relating to the payment of money, does not destroy the valid provisions adjudging defendant guilty of contempt for wilful refusal to pay money. People v. Whipp, 352 Ill. 525. The decree should be modified by eliminating therefrom all references to “further provisions of said decree, ’ ’ and affirmed as modified. People v. Zimmer, 238 Ill. 607; Shields v. People, 132 Ill. App. 109, 138-140; State ex rel. Hinckley v. Sixth Judicial District Court in and for Humboldt County, 53 Nev. 343, 1 P. (2d) 105; State ex rel. Hurd v. Willis, 61 Minn. 120.